UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

In Re:

Sonia M. Nauden,                                         Chapter 13 Case No.: 19-20277

                        Debtor(s).
_____________________________________

          MOTION TO DISMISS CHAPTER 13 CASE UNDER 11 U.S.C. §1307(b)

       PLEASE TAKE NOTICE that upon the annexed affidavit of the Debtor, Sonia M.
Nauden, duly sworn to the 10th day of May, 2019, and the proposed Order attached thereto and
marked Exhibit “A”, the debtor hereby moves pursuant to Rule 1017(f)(2) of the Federal Rules
of Bankruptcy Procedure before the Hon. Paul R. Warren, United States Bankruptcy Judge, at
the United States Bankruptcy Court, 100 State Street, Rochester, New York, for an Order
pursuant to 11 U.S.C. §1307(b), dismissing the Debtor’s Chapter 13 bankruptcy case.

Dated:          Rochester, New York
                May 10, 2019                      /S/ Ronald S. Goldman
                                                  RONALD S. GOLDMAN, ESQ.
                                                  Attorney for Debtor(s)
                                                  Office and P.O. Address
                                                  532 Times Square Building
                                                  45 Exchange Street
                                                  Rochester, New York 14614
                                                  Telephone: (585) 546-7410
                                                  e-mail: rosgol@yahoo.com

TO:      George M. Reiber, Esq.
         Office of the U.S. Trustee




   Case 2-19-20277-PRW, Doc 21, Filed 05/10/19, Entered 05/10/19 13:02:22,
                    Description: Main Document , Page 1 of 2
Case 2-19-20277-PRW, Doc 21, Filed 05/10/19, Entered 05/10/19 13:02:22,
                 Description: Main Document , Page 2 of 2
